                                                                     FILED
                                                                        AUG O8 2019
                                                                    Clt,rk, U.S District Court
                                                                       District Of Montana
                IN THE UNITED STATES DISTRICT COURT                         Missoula

                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


 TANYA GERSH,
                                                 CV 17- 50-M- DLC-JCL
                     Plaintiff,

    and                                           ORDER

 TIMOIBY C. FOX, in his official
 capacity as Attorney General of the
 State of Montana,

                      Intervenor,

    vs.

 ANDREW ANGLIN,

                     Defendant.

      Following a hearing on Plaintiff Tanya Gersh' s Motion for Default

Judgment (Doc. 201), United States Magistrate Judge Jeremiah C. Lynch entered

his Findings and Recommendation on July 15, 2019, recommending that the Court

(1) grant the motion for default judgment; (2) award Gersh $4,042,438 in

compensatory damages and $10,000,000 in punitive damages; and (3) issue a

permanent injunction ordering Defendant Andrew Anglin to remove from his

website the blog posts that caused Gersh's damages.   (Doc. 211.) No party

                                       -1-
timely objected to the Findings and Recommendation, and accordingly all parties

have waived the right to de novo review of the record.     28 U.S.C. § 636(b)(l).

This Court reviews for clear error those findings and recommendations to which no

party objects.   See Thomas v. Arn, 474 U.S. 140, 149- 53 (1985).      Clear error

exists if the Court is left with a "definite and firm conviction that a mistake has

been made."      Wash. Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017)

( citation omitted).

       Having reviewed the Findings and Recommendation (Doc. 211 ), the Court

finds no clear error.    Default judgment is an appropriate sanction for Anglin' s

absolute refusal to defend.    Fed. R. Civ. P. 37(d), 55(b)(2); see Ringgold Corp. v.

Worrall, 880 F.2d 1138, 1141 (9th Cir. 1989); Malone v. US. Postal Service, 833

F.2d 128, 130 (9th Cir. 1987); Eitel v. McCool, 782 F.2d 1470, 1471- 72 (9th Cir.

1986).    Judge Lynch reviewed evidence regarding the measure ofGersh' s

damages, and he did not clearly err in finding that they total $4,042,438. Nor is

there clear error in the recommendation that the Court award $10,000,000 in

punitive damages.       See Mont. Code Ann. § 27- 1- 221(7)(b); Blue Ridge Homes,

Inc. v. Thein, 191 P.3d 374, 387 (Mont. 2008); State Farm Mut. Auto. Ins. Co. v.

Campbell, 5387 U.S. 408 (2002). Finally, the Court agrees that a permanent

injunction should be ordered to reduce future harassment of Gersh and her family.


                                          -2-
      Accordingly, IT IS ORDERED:

      (1) Judge Lynch's Findings and Recommendation (Doc. 211) is ADOPTED

IN FULL;

      (2) Defendant Andrew Anglin shall permanently remove from his website

the blog posts encouraging his readers to contact Plaintiff Tanya Gersh and

Gersh's family, including all photographs and images of the family and comment

boards associated therewith;

      (3) The Clerk of Court shall enter judgment against Defendant Anglin and in

favor of Plaintiff Gersh for compensatory damages in the amount of $4,042,438

and for punitive damages in the amount of $10,000,000.

      DATED this ~       day of August, 2019.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                       -3-
